                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:20-CV-287-FDW-DCK

 PCT, LTD and PARADIGM CONVERGENCE                        )
 TECHNOLOGIES CORPORATION,                                )
                                                          )
                Plaintiffs,                               )
                                                          )
    v.                                                    )      ORDER
                                                          )
 MARION E. PARIS, JR., CLAY PARKER                        )
 SIPES, and ANNIHILARE MEDICAL                            )
 SYSTEMS, INC.,                                           )
                                                          )
                Defendants.                               )
                                                          )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For

Extensions Of Time To Respond And Reply To Rule 12(b)(6) Motion To Dismiss” (Document

No. 45) filed November 30, 2020. This motion has been referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully

considered the motion and the record, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Extensions Of

Time To Respond And Reply To Rule 12(b)(6) Motion To Dismiss” (Document No. 45) is

GRANTED. Responses to “Defendants’ Motion To Dismiss…” (Document No. 43) shall be filed

on or before December 23, 2020, and a Reply brief in support of the motion to dismiss shall be

filed on or before January 6, 2021.

                                      Signed: December 1, 2020




      Case 3:20-cv-00287-FDW-DCK Document 46 Filed 12/01/20 Page 1 of 1
